Citation Nr: 1821430	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-63 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a service-connected right knee meniscal tear with degenerative arthritis.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to an initial compensable rating for a service-connected deviated nasal septum (traumatic).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service-connection for hammer toes.

7.  Entitlement to special monthly compensation for based on the regular need for aid and attendance of another or housebound status.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 through December 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In his May 2016 notice of disagreement, the Veteran indicated that he wished to file a claim for service connection for Post Traumatic Stress Disorder (PTSD).  Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims. 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  It does not appear the Agency of Original Jurisdiction (AOJ) responded to this statement, and it is referred to the AOJ for appropriate action.

The issue of entitlement to special monthly compensation for based on the regular need for aid and attendance of another or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service connected right knee meniscus tear with arthritis manifested as flexion to 100 degrees and full extension with pain on movement, and meniscal tear with frequent episodes of locking and joint pain.

2.  Audiometric testing for the right ear has shown and average pure tone threshold of 29 decibels with speech recognition scores of 96 percent, resulting in Level I hearing impairment.

3.  Audiometric testing for the left ear has shown an average pure tone threshold of 43 decibels with speech recognition scores of 8 percent, resulting in Level II hearing impairment.

4.  The Veteran's deviated septum does not manifest as 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side and there are no scars or other facial deformity.

5.  The Veteran does not have tinnitus.

6.  The Veteran's pre-existing pes planus did not increase in severity during active duty service.

7.  The Veteran's pre-existing hammer toes did not increase in severity during active duty service.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for service connected right knee meniscus tear with arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2017).

2.  The criteria for entitlement to a 10 percent rating, but no greater, for cartilage, semilunar, removal of, symptomatic, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5259 (2017).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85; Diagnostic Code 6100 (2017).

4.  The criteria for an initial compensable rating for a service-connected deviated septum have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6502 (2017).

5.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for pes-planus have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

7.  The criteria for entitlement to service connection for hammer toes have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

I. Increased Rating

Right Knee Torn Meniscus with Arthritis

The Veteran contends that his right knee meniscus tear with arthritis is more severe than what is reflected by a 10 percent disability rating.

The Veteran's right knee disability is rated 10 percent disabling under Diagnostic Codes 5003-5260 applicable to limitation of flexion.

After a full review of the record in conjunction with the applicable rules and regulations, the Board finds that an increased rating greater than 10 percent for the Veteran's right knee torn meniscus with arthritis is not warranted.  However, as will be discussed further below, the Veteran is entitled to a separate compensable rating under Diagnostic Code 5258 for a symptomatic post-repair meniscus tear.

VA treatment records dated January 2015 reflect the Veteran had full range of motion of his right knee.  Treatment records from February 2016 indicate he had right knee flexion limited to 105 degrees.

The Veteran was afforded a VA examination in February 2016 to assess the severity of his right knee disability.  Results from range of motion testing reflected the Veteran had flexion to 100 degrees and full extension.  Physical examination demonstrated normal muscle strength, no muscle atrophy, no ankylosis, no subluxation, no joint instability, no recurrent patellar dislocation, and no tibial or fibular impairment.

The evidence does not support higher ratings for limitation of flexion or extension of the right knee under Diagnostic Codes 5260 or 5261.  During the appeal period, the Veteran's right knee flexion was no worse than 100 degrees and he had full extension with pain not resulting in functional loss.  The current rating for the Veteran's right knee specifically accounts for painful motion under 38 C.F.R. § 4.59.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment approximating the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered whether the Veteran would be entitled to an increased rating under any other diagnostic criteria.  There is no evidence of ankylosis.  Accordingly, an evaluation under Diagnostic Code 5256 is not warranted.  The Veteran has not alleged any buckling or "giving way" and the February 2016 VA examiner did not identify any laxity, recurrent subluxation, or lateral instability of the right knee.  Accordingly, a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.

Finally, the Board considered whether the Veteran is entitled to a separate, 20 or 10 percent evaluation under Diagnostic Code 5258 or 5259.  In November 2017, the Court of Appeals for Veterans Claims (Court) held that evaluation of a knee disability under Diagnostic Code 5257 or 5261 or both did not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Codes 5258 or 5259.  See Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704.

The Board finds that a separate evaluation under Diagnostic Code 5259 is warranted.  The record reflects that the Veteran underwent surgery on his right meniscus in 1955.  Accordingly, a separate compensable rating under Diagnostic Code 5258 is not warranted, as the Veteran has had his meniscus removed.  The February 2016 VA examiner noted the Veteran was treated for a meniscus tear in 1955 and experienced frequent episodes of locking and pain.  The Board finds that evidence of a meniscal tear with frequent "locking" and pain is sufficient evidence to warrant a separate, 10 percent evaluation under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  During the February 2016 VA examination, the Veteran did not report experiencing flare-ups and the examiner noted that pain did not cause additional functional limitation.

In summary, the Board finds the preponderance of the evidence is against the claim for an increased evaluation greater than 10 percent for service-connected right knee meniscal tear with arthritis.  However, the evidence supports the grant of a separate 10 percent evaluation, and no more, under Diagnostic Code 5259.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application as there is not an approximate balance of evidence.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Bilateral Hearing Loss

The Veteran asserts that his hearing loss is worse than what is reflected by a noncompensable rating.

VA treatment records reflect that in February 2015, the Veteran sought treatment for bilateral hearing loss.  Audiometric testing reflected the Veteran had normal hearing sensitivity from 250 to 3000 Hertz, sloping to a mild to moderately severe sensorineural hearing loss from 4000 to 8000 Hertz in the right ear.  Results for his left ear reflected he had normal hearing sensitivity at 250 Hertz sloping to a mild to moderate sensorineural hearing loss from 3000 to 8000 Hertz.

The Veteran was afforded a VA examination in February 2016 to evaluate the severity of his hearing loss.  Results of audiometric testing reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
15
30
20
25
40
29
LEFT
30
50
35
40
45
43

The Veteran's controlled speech discrimination test (Maryland CNC) scores were 96 percent and 88 percent in the right and left ears, respectively.  Application of 38 C.F.R. § 4.85 Table VI to the February 2016 measurements result in assignment of Roman Numeral I to the right ear and Roman Numeral II to the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The results of the February 2016 VA examination show that the Veteran does not have exceptional hearing loss pattern in either ear as contemplated in 38 C.F.R. § 4.86.

Thus, the Board finds that a compensable rating for bilateral hearing loss, on a schedular basis must be denied.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Deviated Septum

The Veteran asserts he is entitled to a compensable rating for his deviated septum.  Specifically, he argues that his deviated septum causes frequent congestion and sinus infections.

VA treatment records reflect the Veteran's septum is at midline.  See VA treatment records dated March and April 2015.

The Veteran was afforded a VA examination in February 2016 to evaluate the current severity of his deviated septum.  Physical examination reflected the Veteran did not have 50 percent obstruction on both sides of his nasal passages or complete obstruction of either of his nasal passages.  There was no evidence the Veteran had surgery for his deviated septum, or that he has loss of part of the nose or other scars exposing both nasal passages, part of one ala, or any other obvious disfigurement.

Accordingly, entitlement to a compensable rating for a deviated septum is not warranted as the Veteran's deviated septum does not cause obstruction of the nasal passages or obvious facial disfigurement.

The Board notes the Veteran has claimed that his deviated septum causes sinus infections.  However, the Veteran is not service-connected for sinus infections, sinusitis, or any other sinus disability.  Additionally, VA treatment records do not indicate the Veteran has been diagnosed with sinusitis or any other sinus conditions.

Thus, the Board finds that a compensable rating for a deviated septum must be denied.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

II. Service Connection

Tinnitus

The Veteran claims entitlement to service connection for tinnitus.

VA treatment records dated February 2015 reflect the Veteran denied tinnitus during an audiological evaluation.  He was afforded a VA examination in February 2016 to assess his hearing loss and tinnitus.  Again, the Veteran denied experiencing tinnitus.  Finally, on his May 2016 NOD, he denied ringing in his ears.

There is no evidence to indicate the Veteran has tinnitus.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for a left ankle disability is denied.

Pes-Planus and Hammer Toes

The Veteran claims entitlement to service connection for pes-planus and hammer toes.  Specifically, he claims that marching while on active duty permanently aggravated his foot disabilities.  The Veteran's December 1951 entrance examination noted the Veteran had pes-planus three degrees, asymptomatic, bilaterally.  The examination report also noted he had hammer toe and callous of his middle left toe.  In the report of medical history, the Veteran reported having foot problems.

Service treatment records dated January 1955 reflect the Veteran underwent an x-ray for his left foot; there was no evidence of fracture.  The Veteran's December 1955 separation examination noted the Veteran had bilateral third degree pes-planus.  No note regarding the Veteran's hammer toe was made, but he denied foot trouble on his report of medical history.

VA treatment records reflect the Veteran complained of painful hammer toes bilaterally in August 2015.  X-rays taken at the time reflected he had hammer toes of the second and third toe on the left foot.  Treatment records from October 2015 note the Veteran complained of longstanding pain in his left second and third digits that had recently worsened; he was diagnosed with hammer toes of the left second and third digit and congenital collapsing pes valgoplanus foot type.

The Veteran was afforded a VA examination to determine whether his pes-planus and left third digit hammer toe were permanently aggravated by active duty service in February 2016.  The Veteran reported subjective pain during physical evaluation.  The examiner opined that after a full review of the record, it was less likely than not that the Veteran's pes-planus and hammer toe were permanently aggravated by his active duty service.

The Board finds that the evidence of record does not reflect the Veteran's bilateral pes-planus and left third digit hammer toe were permanently aggravated by his active duty service.  The Veteran was diagnosed with third degree pes-planus bilaterally during his December 1951 entrance examination and his December 1955 separation examination noted he continued to have third degree pes-planus bilaterally, reflecting no change in this condition occurred during active duty.  As for the Veteran's left third digit hammer toe, there is no evidence of record reflecting that this pre-existing condition was aggravated by active duty service.  Davis, 273 F.3d at 1345; see Jensen, 4 Vet. App. at 306- 307; Hunt, 1 Vet. App. 292.  The December 1955 separation examination does not note the hammer toe and the Veteran denied any foot trouble.  Finally, the February 2016 VA examiner did not find any worsening in the Veteran's bilateral pes-planus or left third digit hammer toe.

The Board notes that the Veteran was diagnosed with left second digit hammer toe in August 2015.  However, there is no evidence of record suggesting that his left second digit hammer toe is etiologically related to his active duty service.  The record is silent for foot complaints prior to August 2015 and none of the Veteran's physicians have stated that his left second digit hammer toe is etiologically related to his active duty service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for pes-planus and hammer toes and there is no doubt to be otherwise resolved.  As such, the appeals are denied.



ORDER

Entitlement to an initial rating greater than 10 percent for a service-connected right knee meniscal tear with degenerative arthritis is denied.

Entitlement to an initial rating of 10 percent for meniscal tear, right knee is granted, subject to the rules and regulations governing monetary awards.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to an initial compensable rating for a service-connected deviated nasal septum (traumatic) is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service-connection for hammer toes is denied.


REMAND

The Veteran claims entitlement to special monthly compensation based on the need for aid and attendance of another and/or housebound status.  The March 2016 rating decision denied entitlement to special monthly compensation.  The Veteran submitted a timely notice of disagreement in May 2016.  Although the notice of disagreement does not directly state that the Veteran disagrees with the denial of entitlement to special monthly compensation, the document does list several ways in which he is dependent on others for his activities of daily living.  The Board finds the May 2016 notice of disagreement sufficiently raises disagreement with the denial of entitlement to special monthly compensation based on the need for aid and attendance of another and/or housebound status.

The submission of an NOD confers the Board jurisdiction over these matters.  When a Veteran files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on this claim, so a remand is required.  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran a Statement of the Case with respect to the issue of entitlement to special monthly compensation for based on the regular need for aid and attendance of another or housebound status.  This claim will be considered by the Board only if a timely appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


